Filing Date: 8/25/2017
Claimed Priority Date: 6/16/2011 (US 13/161,649)
Applicant(s): van Dal et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 1/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 1/25/2021, responding to the communication in paper no. 13, mailed on 9/25/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-6, 8-13, 22-25 and 27-30.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 28, 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee (US 2005/0156202) in view of Kottantharayil (US 2005/0093154) and Irisawa (US 2008/0135886).

Regarding claim 1, Rhee (see, e.g., fig. 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A fin structure disposed over a substrate 10, the structure including:
A fin substrate including a first semiconductor layer 16 disposed over the substrate
An epitaxial layer 18 including a tensile-strained semiconductor material disposed on the first semiconductor material
Two isolation features 12 disposed over the substrate
wherein the fin substrate is disposed between the isolation features.

Rhee, however, fails to specify that the first layer 16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the first layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the epitaxial layer has desirable characteristics.
Although Rhee shows that the epitaxial layer 18 includes a strained semiconductor material layer (see, e.g., Rhee: par. 0043), he fails to specify tensile longitudinal and relaxed transversal stress components in the layer.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to include the tensile longitudinal and relaxed transversal stress components of Irisawa in the epitaxial layer of Rhee to increase the mobility of the device.
Regarding claim 2, Rhee/Kottantharayil shows that:
Each of the substrate 10, the fin substrate 16, and the epitaxial layer 18 includes silicon, germanium, or a combination thereof (see, e.g., Rhee: par.0029 and 0043)
The fin substrate 16 has a different composition than the epitaxial layer 18 (see, e.g., Rhee: par. 0043)
e.g., Kottantharayil: par. 0035/ll.2-3)
Regarding claim 3, Rhee/Kottantharayil shows (see, e.g., Rhee: fig. 2C):
A first portion of the fin substrate including the first layer 16
A second portion of the fin substrate including a second layer 14c
wherein:

The first portion 16 has a height greater than the height of the isolation features 12
The second portion 14c has a height lower than the height of the isolation features 12
Regarding claim 5, Rhee (see, e.g., fig. 2C) shows that:
The top surface of the fin substrate 16 is higher than the top surface of the two isolation features 12
The epitaxial layer 18 is disposed on the top and sidewall surfaces of the first semiconductor layer 16
Regarding claim 28, Rhee (see, e.g., fig. 2C) shows a gate 50 disposed over the epitaxial layer 18, wherein the gate is disposed on at least three surfaces of the epitaxial layer.
Regarding claim 8, Rhee (see, e.g., figs. 1 and 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A substrate 10
A fin structure disposed over the substrate, the structure including:
A first epitaxial layer 16 including a first semiconductor material
18 disposed on the first epitaxial layer and including a strained semiconductor material
A gate structure 50 disposed on a channel region of the fin structure, such that the gate interposes source/drain regions 44 of the fin structure
Rhee, however, fails to specify that the first layer 16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that said relaxed semiconductor material would result in the epitaxial layer 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the first layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the epitaxial layer has desirable characteristics.
Although Rhee shows that the epitaxial layer 18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043), he fails to show tensile longitudinal and relaxed transversal stress components in the layer.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the tensile longitudinal and relaxed transversal stress components of Irisawa in the epitaxial layer of Rhee to increase the mobility of the device.
e.g., par. 0043) shows the first layer 16 including silicon and germanium, and that the second layer 18 including silicon.
Regarding claim 11, Rhee shows that the epitaxial layer 18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043).  Irisawa, on the other hand, suggests that the strain be a uniaxial strain along a length of the channel region of the fin structure to increase the mobility of the device (see, e.g., Irisawa: pars. 0052 and 0053).
Regarding claim 12, Irisawa teaches that the uniaxial strain is a tensile strain (see, e.g., par. 0053).
Regarding claim 13, Kottantharayil teaches that a lattice mismatch exists between the relaxed and the strained material layers (see, e.g., Kottantharayil: par. 0035/ll.2-3).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee/Kottantharayil/Irisawa in view of Lindert (US 2008/0142841).

Regarding claim 4, Rhee shows most aspects of the instant invention (see, e.g., paragraphs 6-10 and 12).  He, however, fails to specify that the second portion 14c be a doped portion of the fin substrate.  Lindert, in a similar device to Rhee, teaches that said second portion of Rhee’s fin substrate is typically doped (see, e.g., Lindert: par. 0014/ll.13-16).
Accordingly, it would have been obvious to one of ordinary skill in the art to dope the second portion of Rhee’s fin substrate because these substrate portions are typically doped in the semiconductor art, as taught by Lindert.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Response to Arguments
The applicants argue:
None of the cited references, alone or in combination, disclose an epitaxial layer including tensile longitudinal and relaxed transversal stress components.

The examiner responds:
The cited art shows these features of the claimed invention.  See, e.g., fig.2C and par. 0043 where Rhee shows that the epitaxial layer 18 includes a strained layer.  Irisawa, on the other hand, teaches that including tensile longitudinal and relaxed transversal stress components in the epitaxial layer of Rhee would increase the mobility of the device (see, e.g., Irisawa:pars.0051-0053).
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and 
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
	
MDP/mdp